

116 SRES 325 ATS: Expressing the sense of the Senate that the whistleblower complaint received on August 12, 2019, by the Inspector General of the Intelligence Community should be transmitted immediately to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 325IN THE SENATE OF THE UNITED STATESSeptember 24, 2019Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing the sense of the Senate that the whistleblower complaint received on August 12, 2019, by
			 the Inspector General of the Intelligence Community should be transmitted
			 immediately to the Select Committee on Intelligence of the Senate and the
			 Permanent Select Committee on Intelligence of the House of
			 Representatives.
	
 That— (1)the whistleblower complaint received on August 12, 2019, by the Inspector General of the Intelligence Community shall be transmitted immediately to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives should be allowed to evaluate the complaint in a deliberate and bipartisan manner consistent with applicable statutes and processes in order to safeguard classified and sensitive information.